 Case: 4:20-cv-00628-RLW Doc. #: 2 Filed: 05/29/20 Page: 1 of 3 PageID #: 11



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 ANDRE D. THOMPSON,                              )
                                                 )
                Movant,                          )
                                                 )
          v.                                     )         No. 4:20-CV-628 RLW
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                Respondent,                      )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on movant's motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. The motion is successive and will be denied and dismissed.

                                          Background

       On April 25, 2017, movant pled guilty to one count of felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2). United States v. Thompson, No. 4:16-CR-355-

RLW-1 (E.D. Mo. Aug. 10, 2016). On April 26, 2018, the Court sentenced movant to a term of

62 months' imprisonment and two years of supervised release. Movant did not appeal.

       On August 2, 2019, movant filed a prose document construed as a motion to vacate, set

aside, or correct sentence under 28 U.S.C. § 2255. See Thompson v. United States, No. 4:19-CV-

2310 RL W (E.D.Mo). On April 20, 2019, the Court found the motion defective because it had not

been signed by movant and it had not been drafted on a Court form, as required by local and federal

rules. The Court ordered movant to file a signed, amended motion with the Court, which movant

did on September 5, 2019. In his amended motion to vacate, movant asserted one ground for relief:

that his conviction under 18 U.S.C. § 922(g)(l) was unconstitutional.
  Case: 4:20-cv-00628-RLW Doc. #: 2 Filed: 05/29/20 Page: 2 of 3 PageID #: 12



         Because his motion to vacate appeared to be untimely, on the Court ordered movant to

show cause why his motion to vacate should not be dismissed as time-barred. Movant responded

to the Court Order to Show Cause on October 17, 2019. After reviewing movant's assertions in

their entirety, the Court dismissed movant's motion to vacate as time-barred on November 5, 2019.

Id Movant failed to appeal the judgment.

        On May 5, 2020, movant placed the instant motion to vacate, brought pursuant to 28 U.S.C.

§ 2255, in the prison mailing system at the Federal Correctional Institution at Terre Haute, Indiana.

In his motion, movant asserts that a new Supreme Court case allows for a challenge to his
              1
conviction.

                                                    Discussion

        In the instant motion, movant asserts that the recent Supreme Court case of Rehaifv. United

States, 139 S.Ct. 2191 (2019), allows for a new challenge to his conviction and sentence. He asserts

also asserts that he is actually innocent of his crimes under Rehaif.

        The Supreme Court held in Rehaif that under § 922(g)(5)(A), a person "illegally or

unlawfully in the United States," must know of both this status and his or her possession of a

firearm to "knowingly violate []" the ban in 18 U .S.C. § 922(g) on certain categories of persons

possessing firearms. Justice Breyer's opinion for the majority of the Supreme Court reversed the

Eleventh Circuit's holding that the "knowingly" element applied only to the possession of the

firearm. 139 S.Ct. at 2194. Thus, the Supreme Court held, the word "knowingly" applies to the

"possession element" in the statute, as well as the "status element."




1
  Movant also asserts that his guilty plea was not knowing or voluntary because he has a learning disability and ADHD.
Movant was represented by counsel in his criminal proceedings, and he testified, under oath, at the guilty plea hearing,
that his plea was both knowing and voluntary. United States v. Thompson, No. 4: l 6CR355 RL W (E.D.MO), Docket
No. 57, April 25, 2017.
                                                         -2-
    Case: 4:20-cv-00628-RLW Doc. #: 2 Filed: 05/29/20 Page: 3 of 3 PageID #: 13



        The Court has reviewed movant's Presentence Report and there is no indication that he

was "illegally or unlawfully in the United States." Rather, he was reportedly born in St. Louis,

Missouri. Moreover, by pleading guilty to being in possession of a firearm, movant admitted he

was "knowingly" in possession of a firearm. Therefore, there is no indication that the recent

Supreme Court case of Rehaif applies to him. 2

        Regardless, this Court is bound by the jurisdictional requirements in 28 U.S.C. § 2244(a)

and § 2255(h). District courts may not entertain a second or successive motions to vacate unless

they have first been certified by the court of appeals. The instant motion to vacate has not been

certified by the Court of Appeals for the Eighth Circuit. As a result the Court may not grant the

requested relief and this action must be denied and dismissed. Furthermore, no certificate of

appealability shall issue.

        Accordingly,

        IT IS HEREBY ORDERED that that movant's motion to vacate, set aside or correct

sentence [Doc. #1] is DENIED AND DISMISSED as SUCCESSIVE.

        IT IS FURTHER ORDERED that no certificate of appealability shall issue.

        Datedthi~yofMay,2020. R~L~
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




2
The Court notes that there is no indication that Rehaif v. United States, 139 S.Ct. 2191 (2019) was
made retroactively applicable on collateral review. See Teague v. Lane, 489 U.S. 288, 303 (1989).
                                                 -3-
